ICJ_144_ObligationProsecuteExtradite_BEL_SEN_2012-07-20_JUD_01_ME_09_EN.txt.                                                                                                   605




                           DISSENTING OPINION OF JUDGE AD HOC SUR

                 [Translation]

                    The decision relies on the reasoning of an advisory opinion rather than that of
                 the settlement of a dispute — Jurisdiction of the Court — Subject‑matter and
                 critical date of the dispute are not sufficiently determined by the Court ; doubts as
                 to the satisfaction of the precondition that it has proved impossible to organize
                 arbitration ; unfounded refusal of the Court to examine the dispute relating to
                 customary rules — Admissibility of Belgium’s Application — Irrelevance of
                 Belgium’s passive criminal jurisdiction : the Court should have ruled on that point ;
                 absence of an obligation erga omnes partes on which Belgium’s Application could
                 be founded ; inadmissibility of the said Application — Merits — Senegal’s breach
                 of Article 6, paragraph 2, of the Convention against Torture ; disappearance of the
                 dispute relating to Article 5 of the Convention ; no breach of Article 7, paragraph 1,
                 by Senegal ; Senegal has a permanent obligation to refer the case to its competent
                 authorities for the purpose of prosecution ; Belgium is not entitled to obtain
                 extradition from Senegal on the basis of the Convention : regrettable silence of the
                 operative clause on this point.

                    1. Much to my regret, I could not endorse several parts of the Judg-
                 ment’s operative clause and some fundamental points of its reasoning. I
                 am therefore appending a dissenting opinion to the Judgment of the
                 Court in the present case.
                    2. The general purpose of this opinion is to raise a question mark over
                 the way in which the Court has conceived of its task, which is to settle a
                 legal dispute between States in accordance with international law. I won-
                 der if the Court has not in fact set about responding to a request for an
                 advisory opinion on the nature and authority of the Convention against
                 Torture, rather than examining in a fair and balanced way the arguments
                 and conduct of the Parties.
                    3. On the other hand, of course, some opinions are not unlike indirect
                 settlements of unspoken or implicit disputes, and the Court’s advisory
                 role is as much a part of its judicial mission as its role in contentious
                 cases. However, the fact remains that a judicial settlement is only a sub-
                 stitute for a diplomatic one, and in my view it must offer a full, balanced
                 and clear response to all of the parties’ arguments and claims. This is
                 especially important given the non‑compulsory nature of the Court’s
                 jurisdiction and the need for the parties to trust that their views have been
                 heard and taken into consideration.
                    4. In this case, it is my impression that the Court had to work as
                 quickly as possible and that, so long as a majority was achieved in respect
                 of the solution adopted, the reasoning was of lesser importance, except in
                 order to confirm certain principles — the Court’s interpretation of which
                 seems to be as hurried as it is lacking in legal basis — relating to the Con-
                 vention against Torture. The Court appears to have given itself the task

                                                                                                  187




6 CIJ1033.indb 371                                                                                        28/11/13 12:50

                          obligation to prosecute or extradite (diss. op. sur)              606

                 of stating the law, if not making the law in an abstract and general way,
                 in order to ensure its prime position at the heart of the international legal
                 system. By way of example, let us take the reference to jus cogens which
                 appears in the reasoning, a reference which is entirely superfluous and
                 does not contribute to the settlement of the dispute, as will be seen. The
                 purpose of this obiter dictum is to acknowledge and give legal weight to a
                 disputed notion, whose substance has yet to be established. Thus, the dis-
                 pute is used for other ends, namely as a starting‑point for further devel-
                 opments outside of its scope.
                    5. These general observations can be divided into three parts : the juris-
                 diction of the Court, the admissibility of Belgium’s Application, which, in
                 my view, is at the heart of the dispute, and finally the merits of the case.


                                       I. Jurisdiction of the Court

                    6. Senegal did not raise preliminary objections, and so the questions
                 relating to jurisdiction were ruled on at the same time as the merits. Bel-
                 gium relied on both Article 30 of the Convention against Torture — an
                 arbitral and judicial settlement clause — and the joint effect of the unilat-
                 eral declarations of acceptance by the two Parties of the optional jurisdic-
                 tion of the Court. In my view, there are three questions which were neither
                 examined nor resolved satisfactorily by the Judgment. The first relates to
                 the subject‑matter of the dispute and its critical date ; the second to the
                 precondition that the recourse to arbitration provided for in Article 30 of
                 the Convention has proved impossible ; and the third to the Court’s juris-
                 diction in relation to the customary rules invoked by Belgium.

                               Subject‑Matter and Critical Date of the Dispute
                    7. In fact, the Court has not adopted a position on these points and
                 thus some aspects remain up in the air. Subject‑matter and critical date
                 are linked to the extent that the dispute derives from a request made by
                 one party to the other, to which the latter refuses to accede. These requests
                 may evolve, in such a way that the resulting dispute may also change :
                 parts of it may be resolved and parts may persist ; certain aspects may
                 even be altered in some measure. That is why it is necessary for the Court
                 to fix the critical date of the dispute at the same time as its subject‑matter,
                 or to indicate all of the critical dates which may exist across the various
                 stages of a dispute which is still evolving.
                    8. So, what is the subject‑matter of the dispute ? Does it concern the
                 interpretation of the Convention against Torture, as claimed by Belgium
                 and rejected by Senegal ? Belgium contends that the Convention obliges
                 Senegal to establish its criminal jurisdiction so that it may try persons
                 suspected of violating the Convention who are present in its territory ; to
                 immediately make an inquiry into the facts invoked ; and to submit the
                 case to its competent authorities for the purpose of prosecution, if it does

                                                                                            188




6 CIJ1033.indb 373                                                                                 28/11/13 12:50

                          obligation to prosecute or extradite (diss. op. sur)               607

                 not extradite the individual concerned. Belgium considers that Senegal
                 has breached these four obligations by failing to amend in a timely man-
                 ner its domestic criminal legislation ; by failing to make the necessary pre-
                 liminary inquiry ; by failing to submit the case to its competent authorities ;
                 and by failing to extradite Hissène Habré — the successive requests made
                 to this end all having been rejected by the Senegalese courts to which they
                 were referred. In particular, Belgium claims that it has a right to demand
                 that Senegal perform these obligations and to invoke the latter’s respon-
                 sibility if it fails to do so.
                    9. Beyond that direct right which is claimed by Belgium, Senegal does
                 not dispute any of these obligations in principle. It has continually stated
                 that it is committed to organizing the trial of Hissène Habré ; it advises
                 Belgium to re‑issue its extradition request so that it complies with Senega-
                 lese law ; and it points out that its domestic rules, both constitutional and
                 legislative, have been modified to allow for a trial to be held in Senegal. It
                 considers that the approaches it has made to the regional African authori­
                 ties so as to receive help with the organization of a trial do not constitute
                 an abandonment of its efforts to institute proceedings, especially given
                 the fact that Belgium has itself supported these efforts with the promise of
                 financial assistance.
                    10. A priori, therefore, the dispute does not concern the interpretation
                 of the Convention since, rightly or wrongly, both States appear to agree
                 on the content of the obligations contained therein — to prosecute or
                 extradite. But are they correct, when the Convention simply requires that
                 the case be submitted to the competent authorities for the purpose of
                 prosecution and when, as the Court correctly points out, it is not estab-
                 lished that prosecution and extradition are alternatives, or that the two
                 should be given equal weight ? If we accept this interpretation, however,
                 which both Parties seem to share, there is no dispute between them, but
                 there is one over an alleged delay by Senegal in the implementation and
                 performance of these obligations. This is a question on the merits and, to
                 some extent, involves an assessment of the relevant facts and conduct, to
                 which I shall return later. Such is not the view taken by the Court, which
                 adopts its own definition of the dispute, although it fails to set out exactly
                 what that definition is and proceeds to examine aspects of the dispute
                 without first having clearly identified it, together with its critical date or
                 successive critical dates.
                    11. On this subject, I must point out that the circumstances changed
                 between 2009, when Belgium’s request for the indication of provisional
                 measures was examined, and 2012, the year of the Judgment. In 2009, I
                 believed that the dispute no longer had any object, since Senegal had con-
                 firmed that it was committed to organizing a trial and to exercising its
                 criminal jurisdiction in accordance with the Convention, either by sub-
                 mitting the case to its domestic courts or by working towards the creation
                 of an ad hoc tribunal. Three years later, those efforts have been unsuccess-
                 ful. It is legitimate, therefore, to question the reasons for this delay. In the
                 light of this, it is my view that a dispute does exist. However, keeping to

                                                                                             189




6 CIJ1033.indb 375                                                                                  28/11/13 12:50

                          obligation to prosecute or extradite (diss. op. sur)               608

                 the Parties’ common position, that dispute seems to concern, a priori, the
                 application of the Convention against Torture and Senegal’s delay in this
                 respect, rather than its interpretation.
                    12. Such is not the view of the Court, which finds that there is a dis-
                 pute — of which it has its own reading — relating to the interpretation of
                 the Convention. Rather than defining the dispute in general terms, the
                 Court considers it in parts. This leads it to find, for example, that the part
                 of the dispute relating to Senegal’s failure to establish its criminal juris-
                 diction in respect of suspects present in its territory ended in 2007, on the
                 date of the adoption of the measures concerned. It implicitly dismisses
                 another part of the dispute — that relating to the financial difficulties
                 mentioned by Senegal — since Senegal has never invoked these as justifi-
                 cation for a breach of its obligations. However, the Court substitutes the
                 Parties’ apparently convergent positions with its own interpretation of the
                 Convention against Torture in respect of at least two points : first with
                 regard to the erga omnes partes character of the obligations laid down in
                 the Convention, and then to the difference in nature between the obliga-
                 tion to submit the case to the competent authorities for the purpose of
                 prosecution and the obligation to extradite. In so doing, it departs from
                 the Parties’ reasoning in order to develop its own interpretation. Thus,
                 although the Court relies on a difference of interpretation, it is in fact its
                 interpretation which differs from that of the Parties, rather than the Par-
                 ties’ interpretations which differ from each other.
                    13. The Court is perfectly founded in so doing, since it falls to it to deter-
                 mine the subject‑matter of the dispute. Nevertheless, I am far from con-
                 vinced by the interpretation that the Convention establishes an erga omnes
                 partes obligation to submit the case to the competent authorities for the
                 purpose of prosecution. What is more, it seems to me that this interpreta-
                 tion is either a deliberate tactic to establish the admissibility of a question-
                 able Belgian Application, or a means of achieving an end other than the
                 settlement of the dispute, namely, to give the Convention against Torture
                 the status of an erga omnes norm. The two things may even go hand‑in‑hand :
                 one being the object of a sort of sacralization of the Convention, the other
                 being the means by which to achieve it. It is in this respect in particular that
                 the Court’s reasoning seems to me to be more like that of an advisory opin-
                 ion, abstract and general in its application, than that of the settlement of an
                 individual dispute limited to specific States. In that context, establishing the
                 exact nature of the dispute and its critical date or dates becomes of second-
                 ary importance. I shall return to this point in connection with the merits,
                 since the critical date or dates determine how Senegal’s delay in the imple-
                 mentation of the Convention is assessed.

                                                   Arbitration
                    14. The Court did not uphold Senegal’s argument that one of the con-
                 ditions of its jurisdiction, namely, that it has proved impossible to orga-
                 nize arbitration between the Parties, has not been met in this instance. It

                                                                                              190




6 CIJ1033.indb 377                                                                                   28/11/13 12:50

                          obligation to prosecute or extradite (diss. op. sur)           609

                 simply observes that Belgium made known to Senegal that it wished to
                 have recourse to arbitration and that this request went unanswered, Sen-
                 egal merely taking note of it. It is true that this rejection of Senegal’s
                 argument is in keeping with earlier jurisprudence and that the Court is
                 not formalistic on this point. Regrettably so, perhaps, since a minimal
                 amount of formalism would avoid any ambiguity in the matter. When the
                 Court sets out Belgium’s approaches on the subject of arbitration, it attri-
                 butes to them a continuity, coherence and clarity that is far from evident
                 in the documents furnished to the Court. On the contrary, these are
                 somewhat confusing, intentionally or otherwise, making it impossible
                 clearly to discern the Parties’ positions in this respect and the continuity
                 of Belgium’s position in particular.
                    15. In its communications with Senegal, Belgium has always pursued
                 three approaches in parallel : negotiations — another precondition to the
                 seisin of the Court —, and there is no question that these have taken
                 place, with no prospect of success ; judicial co‑operation, as provided for
                 in Article 9 of the Convention against Torture, which is of a different
                 nature ; and the request for arbitration, which was not followed by any
                 additional details, such as an indication of the subject‑matter of the dis-
                 pute to be submitted to the arbitral tribunal, proposals relating to the
                 composition of that tribunal or the substantive rules to be examined. The
                 request for arbitration was, however, sometimes accompanied, often fol-
                 lowed, and as such obscured, by other approaches from Belgium concern-
                 ing the continuation of negotiations or proposals of judicial co‑operation,
                 in such a way that Senegal might question in good faith whether the
                 request for arbitration was still valid, or whether it had been superseded
                 by proposals of a return to judicial co‑operation or negotiations, that is
                 to say, by another means of settling, or even preventing, the alleged dis-
                 pute. For its part, Senegal took note of the request for arbitration, but
                 this request was not followed by any concrete proposals from Belgium
                 regarding the practical details of its organization. The Convention, how-
                 ever, makes a clear distinction between these two stages.
                    16. Although, in fact, I subscribe to the Court’s finding that, since
                 arbitration could not be organized, this precondition of its jurisdiction
                 has been met, I am nevertheless disappointed that the Court did not take
                 this opportunity to clarify the condition in question. The Court could
                 have stated that, in order to avoid any confusion in the matter, a request
                 for arbitration should be put to the other party in an autonomous, dis-
                 tinct and separate way, with no other communication extraneous to the
                 request, and should clearly set out the dispute in question and the essen-
                 tial organizational arrangements of the said arbitration. There would
                 therefore be no ambiguity about a refusal by the party approached or its
                 silence over a given period, or about the failure of negotiations concern-
                 ing the organization of the arbitration. In my view, this is not true of the
                 present proceedings, especially since the subjects of the dispute — extradi-
                 tion, delay in adopting the domestic measures to enable Senegal to exer-
                 cise its criminal jurisdiction, delay in referring the case to the competent

                                                                                         191




6 CIJ1033.indb 379                                                                              28/11/13 12:50

                          obligation to prosecute or extradite (diss. op. sur)              610

                 authorities for the institution of proceedings — remained undetermined
                 until the filing of the Application with the Court.

                                               Customary Rules
                    17. The Court found that it did not have jurisdiction to rule on Bel-
                 gium’s allegations that Senegal had breached other rules of international
                 law, in particular a possible customary rule containing the obligation to
                 prosecute or extradite, which has given its title to the present Judgment.
                 It had jurisdiction on another basis : the convergent declarations of Bel-
                 gium and Senegal recognizing the jurisdiction of the ICJ. In my view, the
                 Court has completely failed to justify its refusal. It seems to me, therefore,
                 that this refusal is unfounded in law and that proper consideration has
                 not been given to Belgium’s claim in this respect. Senegal also deserved
                 clarification on this point.
                    18. I am sorry to note that this declaration of lack of jurisdiction
                 appears to be the result of a twofold concern. On the one hand, to avoid
                 being drawn into a lengthy discussion which might delay the deliberation
                 in the case, and thus to simplify the dispute by confining it to the Conven-
                 tion against Torture ; on the other, to avoid having to find that the cus-
                 tomary rule invoked by Belgium did not exist, so as not to hinder its
                 possible subsequent establishment in customary law, and thus to main-
                 tain the uncertainty surrounding this point, pending further develop-
                 ments. Despite the Court’s silence — perhaps even on account of it — it
                 seems clear that the existence of a customary obligation to prosecute or
                 extradite, or even simply to prosecute, cannot be established in positive
                 law. It was necessary to determine that in order to respond to Belgium’s
                 claim. To my mind, the Court should have declared that it had jurisdic-
                 tion over this issue and considered it on the merits. In this respect, I
                 believe that it has failed fully to carry out its task of settling the dispute.
                 For that reason, I voted against this part of the operative clause.


                                II. Admissibility of Belgium’s Application

                    19. This, to my mind, is the central point of the case, and the aspect
                 of the Court’s decision with which I find it hardest to agree. Is Belgium
                 entitled to request that Senegal perform obligations which the former
                 claims are incumbent upon it under the Convention ? What right can it
                 assert ? Is it a State injured by a possible breach, meaning that it may seek
                 the finding of the alleged breach and reparation for it ? Belgium puts
                 ­forward two arguments to this effect. On the one hand, it argues that it
                  has passive criminal jurisdiction, since Belgian nationals have filed com-
                  plaints against Hissène Habré in Belgium, which justifies its extradition
                  request. This is in fact its principal argument. On the other hand, it con-
                  tends that its status as a party to the Convention is, in itself, grounds
                  for requesting as a non‑injured State that Senegal should initiate pro­

                                                                                            192




6 CIJ1033.indb 381                                                                                 28/11/13 12:50

                          obligation to prosecute or extradite (diss. op. sur)             611

                 ceedings and, if it fails to do so, should extradite Mr. Habré to Belgium.
                 It was this second argument that was pushed to the fore during the pro-
                 ceedings before the Court and which, in the end, appeared to take prece-
                 dence over the first, thereby demonstrating that Belgium had been forced
                 to take account of the weakness of that first argument.
                    20. In the present Judgment, the Court decided not to examine Bel-
                 gium’s passive criminal jurisdiction, despite the fact that this served as the
                 basis of the latter’s conduct throughout the dispute, and was indeed a
                 fundamental argument in its Application. The Court resorts to an econ-
                 omy of means, regrettable in that it fails to address all of the Parties’
                 arguments, whether positive or negative. The Court also avoids noting
                 that this basis, i.e., the passive criminal jurisdiction of Belgium, cannot be
                 relied upon in this case. The Court simply upholds another basis of
                 admissibility : the existence of an obligation erga omnes partes, which was
                 invoked only belatedly, whose foundation is doubtful to say the least and
                 which, in my view, the Court fails to justify in any way.

                           Irrelevance of Belgium’s Passive Criminal Jurisdiction
                    21. Belgium initially founded its extradition request, and its right to
                 request that the case be submitted to the competent authorities for the
                 purpose of prosecution in Senegal, on its passive criminal jurisdiction, on
                 account of the Belgian nationality of some of the alleged victims. How-
                 ever, the Belgian nationals in question had only acquired that nationality
                 several years after the facts, and thus relying on this naturalization
                 vis‑à‑vis Senegal raised difficulties, since Senegal only recognizes Bel-
                 gium’s passive jurisdiction in respect of victims who possessed Belgian
                 nationality at the time of the facts. Under the Convention against Tor-
                 ture, the parties are not obliged to establish their passive criminal juris-
                 diction, meaning that the other parties are not obliged to recognize it, in
                 particular when their own criminal law makes no provision for it. Accord-
                 ingly, Belgium’s request for extradition became inadmissible, as did its
                 right to request that Senegal exercise its criminal jurisdiction, since it no
                 longer had a direct right to invoke as an injured State.

                     22. Belgium’s reliance on its passive criminal jurisdiction was not
                 s­imply theoretical. It can be seen in its unwavering conduct throughout
                  the case. Indeed, it was only after having registered and addressed in Bel-
                  gium the complaints of the alleged victims, five years after the filing of
                  those complaints, that Belgium transmitted an extradition request to Sen-
                  egal. That is when it considered that it had a direct right entitling it to
                  seek extradition or the institution of proceedings in Senegal. The basis for
                  that entitlement is the complaints filed in Belgium. This conduct alone
                  demonstrates that Belgium did not, therefore, envisage relying on any
                  basis other than this passive criminal jurisdiction. It was this which it
                  cited at the outset of the dispute and which was the basis of its initial
                  Application, even if it was not the reason behind its belated ratification of

                                                                                           193




6 CIJ1033.indb 383                                                                                28/11/13 12:50

                          obligation to prosecute or extradite (diss. op. sur)               612

                 the Convention against Torture. Naturalization, ratification, the filing of
                 complaints in Belgium : they all followed on from one another within the
                 space of a few months with propitious speed, indeed almost simultaneously.
                     23. Although Belgium founded the request it made in 2005 on a right
                 or special interest which it claimed to enjoy under the Convention by sole
                 virtue of its capacity as a State party, on the basis of an alleged obligation
                 erga omnes partes, it should have made that request as soon as it became
                 a party to the Convention, in 1999. It should have called at that time for
                 the opening of proceedings in Senegal, proceedings which would have
                 been owed to it irrespective of any complaints and simply in its capacity
                 as a party to the Convention against Torture. Above all, since Belgium
                 considers that the alleged breach dates back to 2000, that is to say, to the
                 point when complaints against Hissène Habré failed in Senegal, it should
                 have raised the matter then. It would even have been justified in so doing,
                 I would reiterate, as soon as it became a party to the Convention, since
                 the presence of Hissène Habré in Senegalese territory was common
                 knowledge, as were the allegations against him.
                     24. Belgium’s lack of action at that stage demonstrates that it did not
                 hold this interpretation of the Convention at the time. If a complaint by
                 an individual which has not resulted in proceedings being brought is
                 ­necessary for an inter‑State dispute to exist and for implementation of the
                  Convention to be required, that amounts to “privatizing” an erga omnes
                  partes obligation which, if it exists, must be borne directly and exclusively
                  by the States parties. On the other hand, if the title invoked is passive
                  criminal jurisdiction, there is justification for complaints being a pre­
                  requisite for extradition requests. In other words, erga omnes partes juris­
                  diction takes effect immediately and is not dependent on individual
                  complaints, whereas a title of specific criminal jurisdiction invoked by one
                  party against another supposes that the exercise of such jurisdiction was
                  initiated by victims or their dependants and that the State having that
                  title claims it in respect of the State addressed. I shall return to this point,
                  overlooked by the Court, when examining whether or not there is an erga
                  omnes partes obligation in the Convention against Torture to submit a
                  case to the competent authorities for the purpose of prosecution, failing
                  extradition.
                     25. Thus, Belgium’s entire conduct up to and including the oral pro-
                  ceedings was founded on its passive criminal jurisdiction. For example, it
                  is on this ground that it requested on several occasions, including quite
                  recently, the extradition of Hissène Habré, each time on the basis of com-
                  plaints of alleged victims. The Court, of course, is not bound by this rea-
                  soning. In determining and interpreting the rules that it applies, it may
                  invoke other elements and base its finding on its own considerations. It
                  was in response to a question put by one of the judges that Belgium
                  focused on its particular position as a non‑injured State, which is the
                  basis for the Court’s positive ruling on the admissibility of the Applica-
                  tion. The Court should explain and justify its position legally. In my view,
                  it merely asserts that there is an erga omnes partes obligation incumbent

                                                                                              194




6 CIJ1033.indb 385                                                                                   28/11/13 12:50

                           obligation to prosecute or extradite (diss. op. sur)              613

                 on Senegal, an examination of which demonstrates the weakness, if not
                 lack, of legal bases in the Convention itself.


                     Non‑Existence of the Obligation Erga Omnes Partes Which Is Invoked
                       26. The obligation for the parties, as soon as the alleged perpetrator of
                    an offence as defined in the Convention is discovered in territory under
                    their jurisdiction, to submit the case to their competent authorities for the
                    purpose of prosecution is a procedural obligation, but not a substantive
                    one, since it may be that proceedings cannot take place, for reasons which
                    are not of interest to us here. The Court considers that this obligation is
                    valid erga omnes partes, meaning that all parties may call for its perfor-
                  mance, regardless of whether they have a specific connection to the alleged
                  victims. To this end, it puts forward three general and undifferentiated
                  principles or presuppositions, none of which is truly demonstrated, and
                  which even appear to be contradicted by an examination of the Conven-
                  tion.
                       27. The three presuppositions in question are the following. First,
                  there are certain treaties establishing obligations erga omnes partes.
                  ­Second, the Convention against Torture is one of these, because it falls
                   into a particular category of treaties, a category which, incidentally, is
                   overlooked by the Vienna Convention on the Law of Treaties codifying
                   customary law on the subject. Third, all of the obligations contained in
                   the Convention fall into this category, in particular the obligation to sub-
                   mit the case to the competent authorities for the institution of criminal
                   proceedings. I shall refer briefly to the first assertion because, supposing
                   it to be true in positive law, it would in no way imply that the Conven­
                   tion against Torture, particularly the Convention in its entirety, meets
                   the conditions that are laid down.
                       28. (a) On this first point, the Court invokes the dictum of the Bar­
                 celona Traction case (Barcelona Traction, Light and Power Company,
                 ­Limited (Belgium v. Spain), Second Phase, Judgment, I.C.J. Reports 1970)
                   relating to erga omnes obligations. This is of no relevance to the present
                   case because it pertains to obligations of conventional, not customary
                   ­origin and because, moreover, the Court has ruled that it does not have
                    jurisdiction to take cognizance of customary rules in the context of the
                    present dispute. The Court also invokes a dictum from its Advisory Opin-
                    ion on the Reservations to the Convention on the Prevention and Punish-
                    ment of the Crime of Genocide (I.C.J. Reports 1951), which concerned a
                    treaty, the Convention on the Prevention and Punishment of the Crime of
                    Genocide, and therefore obligations erga omnes partes. In those proceed-
                    ings, however, the Court noted that the rules in question were customary
                    ones that were obligatory irrespective of participation in the Convention.
                    What is more, it used this finding to temper the right to make reservations
                    having effect for other States, by stipulating that the reservation must be
                    compatible with the object and purpose of the Convention. It is a para-

                                                                                             195




6 CIJ1033.indb 387                                                                                  28/11/13 12:50

                          obligation to prosecute or extradite (diss. op. sur)              614

                 dox to invoke some form of international public order so as to justify
                 making reservations to it — and, in any event, that disregards the erga
                 omnes partes character of the provisions to which such reservations may
                 be made.
                     29. These two cases involved either an obiter dictum or a finding that
                 was not essential to the settlement of the dispute or the response to the
                 question. Here, by contrast, the erga omnes partes effect is crucial to
                 admissibility, and thus must be considered carefully. It might have been
                 possible to consider whether the rule invoked by Belgium was customary
                 as well as conventional. However, the Court cannot rule on this point
                 because of its declaration that it lacks jurisdiction. In any event, obliga-
                 tions should be distinguished from their normative, conventional or cus-
                 tomary framework. A treaty may contain obligations of differing natures,
                 and the erga omnes partes character of a treaty as a whole cannot be
                 presumed or inferred from the presence of an erga omnes partes obliga-
                 tion therein.
                     30. (b) With respect to the second point, the provisions of the Con-
                 vention must therefore be considered one by one, in order to distinguish
                 between those which have an erga omnes character and those which do
                 not. To reason otherwise would be to adopt an approach to the question
                 that is more ideological than legal. In my view, regarding the Convention
                 as a unit — even though reservations may be made to it, including in
                 respect of the very definition of torture, even though some requirements
                 are optional and others discretionary, and even though certain stipula-
                 tions reflect customary rules while others do not — has no legal basis.
                 The legal issue is thus the interpretation of the Convention against
                 ­Torture and not its inclusion by declaration of the Court in a specific
                  category of treaties said to create erga omnes partes obligations by their
                  nature. The Court relies implicitly on the draft Articles of the Interna-
                  tional Law Commission (the “ILC”) on Responsibility of States. How-
                  ever, it is far from accepted that these express international customary
                  law in the matter, and the adoption of a convention codifying the inter-
                  national responsibility of States has never been seriously envisaged, due
                  to a lack of agreement on the subject. How can a norm of positive law be
                  drawn from this without further explanation ?
                     31. The ILC itself believed that the articles relating to “States other
                  than injured States” fell within the realm of progressive development, i.e.,
                  that they were not part of customary law as lex lata. In this case, I fear
                  that the Court’s desire to support their establishment has taken prece-
                  dence over the objective consideration of a dispute which it has to settle
                  “in accordance with international law”, under the terms of Article 38 of its
                  Statute. It is on this very questionable basis, however, that the Court
                  founds the admissibility of Belgium’s Application, even though this con-
                  tradicts the actual conduct of the latter in the present case. It is essential
                  not to start from a general presupposition, but to interpret the relevant
                  provision of the Convention against Torture which lays down the obliga-
                  tion for every State party to submit “to its competent authorities for the

                                                                                            196




6 CIJ1033.indb 389                                                                                 28/11/13 12:50

                          obligation to prosecute or extradite (diss. op. sur)             615

                 purpose of prosecution” any person suspected of committing the offences
                 referred to in the Convention present in its territory.
                    32. This provision should not be confused with those which call for
                 measures aimed at the prevention of torture or the establishment of the
                 parties’ criminal jurisdiction in the matter. Furthering the fight against
                 torture begins with measures providing for its absolute prohibition, in all
                 circumstances and under any pretexts, as laid down in Article 2 of the
                 Convention against Torture. Prevention is key : if prosecution is neces-
                 sary, it is already too late. The universal prohibition of torture is thus a
                 customary rule ; the same is not true of the obligation to prosecute. In my
                 view, there is no question that the prohibition of torture is also an
                 “intransgressible obligation”, in the sense of the Court’s Advisory Opinion
                 on the Legality of the Use by a State of Nuclear Weapons in Armed Con-
                 flict (I.C.J. Reports 1996 (I)). However, this definition does not auto-
                 matically apply ; nor does it extend in either law or fact to all other
                 obligations in the Convention.

                    33. With regard to the prohibition of torture, the notion of an “intrans-
                 gressible obligation” is certainly preferable to a reference to jus cogens,
                 since the latter is supposed to render incompatible treaties null and void.
                 Is a treaty in which States would mutually authorize the practice of tor-
                 ture really conceivable ? It is rather by material actions that the obligation
                 is breached. In any case, the obligation relates to physical and psycho-
                 logical conduct, in other words, the orders and instructions given and the
                 premeditated acts in question, rather than to international treaties. This is
                 clear from the terms of Article 2, in particular. Such acts call for indi-
                 vidual criminal sanctions, and the raising of their systematic condemna-
                 tion to the level of an international norm has no tangible effect other than
                 the moral satisfaction of those pronouncing it.

                    34. (c) As for the third point, the provision establishing the obliga-
                 tion to submit the case to the competent authorities for the purpose of
                 prosecution is clearly of a different nature to the prohibition of torture
                 itself. Its interpretation must be based on the general rule of interpreta-
                 tion as set forth in the Vienna Convention on the Law of Treaties between
                 States, which is considered and applied by all States, including those not
                 party to it, as reflecting customary law. This rule is unquestionably better
                 established than that which seeks recognition of the rights of “States
                 other than injured States”. The general rule of interpretation refers to the
                 text of the treaty according to the natural and ordinary meaning of its
                 terms, while also taking account of its context, including the practice fol-
                 lowed by States in the application of the treaty, the intention of the par-
                 ties, and the treaty’s object and purpose.
                    35. The Court does not appear to have taken account of these direc-
                 tives. Rather, it has adopted a teleological interpretation, constructing,
                 on the basis of a purpose which is said by it to govern all of the provi-
                 sions, an obligation erga omnes partes which is not substantiated by the

                                                                                           197




6 CIJ1033.indb 391                                                                                28/11/13 12:50

                          obligation to prosecute or extradite (diss. op. sur)              616

                 text or the intention of the parties, and even less so by their practice.
                 Furthermore, the Court does not even attempt to consider the above
                 directives, confining itself to unfounded assertions of principle. The object
                 and purpose of the Convention, as determined by the Court, have super-
                 seded and removed all other considerations. In this respect, the Court
                 seems anxious to appear up to date, in touch with certain courts, notably
                 the international criminal courts, and not outmoded by comparison.
                 However, what is involved here is interpreting a convention, not conduct-
                 ing a trial.
                    36. If one first considers the text of the Convention against Torture, it
                 can be observed that the parties do not form a single homogeneous group
                 which assumes the same obligations and can claim the same rights. For
                 example, the parties are not all obliged to establish their criminal jurisdic-
                 tion on the same basis. A general obligation exists only for jurisdiction in
                 respect of persons present in the parties’ territory ; this is termed universal
                 jurisdiction — which is an overstatement, since it concerns only the parties.
                 Passive criminal jurisdiction, as has been pointed out, is optional. Only
                 those parties which themselves have a title of criminal jurisdiction oppos-
                 able to other States may request extradition on the basis of the Convention.
                 Here is already an area in which rights and obligations are differentiated.

                    37. It should be added that the Convention contains a particular mech-
                 anism, set forth in Articles 17 to 24, which make provision for the estab-
                 lishment of a Committee against Torture. Article 21 of the Convention
                 specifically authorizes States parties to refer to that Committee failures to
                 give effect to the provisions of the Convention. A State acting in this con-
                 text need not have a subjective interest. It may thus be considered that a
                 common interest, collectively protected and guaranteed, is accepted and
                 established. However, this special procedure does not concern all parties.
                 It is dependent upon their express consent. Moreover, they can unilater-
                 ally withdraw this consent at any point (Art. 21, para. 2).
                    38. It would be very difficult, therefore, to argue that the parties all
                 have the right to request performance of an erga omnes partes obligation
                 to seise the competent authorities for the purpose of prosecution. That
                 procedure can only be applied on the basis of specific provisions, the par-
                 ties’ acceptance of which is optional and may be withdrawn at any time.
                 It can only be implemented between those parties which have consented
                 to it. If the obligation were erga omnes partes, participation in the pro­
                 cedure provided for in Article 21 would not be optional but compulsory,
                 giving a specific substance to that omnes partes character. On the other
                 hand, the very existence of such an optional procedure demonstrates the
                 lack of a general right of action outside and independent of the protection
                 of a direct right of a State party. Its object is even to compensate for the
                 absence of such a right, while at the same time drawing attention to that
                 absence.
                    39. Finally, it should be added that the Court’s jurisdiction and the
                 recourse to arbitration provided for in Article 30 of the Convention are

                                                                                            198




6 CIJ1033.indb 393                                                                                 28/11/13 12:50

                          obligation to prosecute or extradite (diss. op. sur)               617

                 also optional, which creates a further distinction between the parties,
                 between those who may claim respect for their rights before independent
                 courts and those who may not. Regrettable or not, it is very difficult to
                 establish an erga omnes partes public order on such bases, to introduce
                 verticality into a system which is by nature horizontal, in which parties’
                 rights and obligations must be considered not in a general and abstract
                 way, but on a party‑by‑party basis, according to the commitments they
                 have made and their individual circumstances.
                    40. Lastly, if an obligation erga omnes partes does exist, as the Court
                 states, this obligation is not dependent on complaints by individuals, as
                 noted above. It is incumbent on the parties’ government authorities ; it
                 falls to them to initiate public proceedings, and where they do not take
                 action, they are at the same time showing that they are in no way obliged
                 to do so. Article 7, paragraph 1, of the Convention is clear on this subject :
                 “The State Party . . . shall . . . submit the case.” This is particularly true of
                 the obligation immediately to make a preliminary inquiry into the allega-
                 tions, an obligation which is incumbent directly on the parties and which
                 may be carried out independently of a complaint. By waiting, in practice,
                 for complaints to be filed before they turn to the mechanisms for prosecu-
                 tion provided for by the Convention, the parties show that they do not
                 consider themselves to be bound by an obligation erga omnes partes.
                    41. More broadly, the practice of the parties could compensate for
                 these limitations of the text by pointing to a common understanding of
                 the Convention and by exercising a perceived and accepted right to
                 demand that the competent authorities be seised when a suspect is present
                 in a party’s territory. The Convention has been in force for 25 years and
                 practice should not be lacking. Unfortunately, there is no evidence to
                 support this. If anything, it is the opposite. Which parties have demanded
                 that another State party which is sheltering individuals suspected of tor-
                 ture in its territory should seise its competent authorities, and when ?
                 Who, for example, has protested to the United States, or to other States
                 parties to the Convention, regarding the continuation of numerous acts
                 of torture whose existence was not disputed but indeed justified in the
                 eyes of the States in question on grounds of security ? Belgium itself
                 rejected the notion of universal criminal jurisdiction, following pressure
                 from the United States. It may be supposed that it has attempted to
                 ­resurrect it here, vis‑à‑vis Senegal, undoubtedly a much easier prospect.

                    42. In the context of this dispute in particular, which parties to the
                 Convention have called for Chad to prosecute the perpetrators of or
                 accomplices in alleged acts of torture, even though the majority of the
                 victims — and the perpetrators — are of Chadian origin and, for the
                 most part, still in Chadian territory ? According to the Court’s logic, 150
                 parties would have been in a position to do so. Has Belgium troubled
                 itself to do this ? Has it requested that Chad prosecute the persons sus-
                 pected ? The Court does not seem concerned by this practice, or rather
                 negative practice, which is nevertheless pertinent for establishing the

                                                                                              199




6 CIJ1033.indb 395                                                                                   28/11/13 12:50

                          obligation to prosecute or extradite (diss. op. sur)              618

                 e­ xistence of a right belonging to “States other than injured States”. This
                  further demonstrates that, in reality, Belgium has founded its conduct
                  on nothing more than its purported status as an injured State, by virtue
                  of its passive criminal jurisdiction.
                       43. For its part, Chad has been a party to the Convention against Tor-
                  ture since 9 July 1995, before Belgium even. The obligation to prosecute
                  the perpetrators of or accomplices in the corresponding crimes fully
                  applies to it, since criminal jurisdiction is retroactive, even when the accu-
                  sations are not. It is clear from the case file that Belgium sought and
                  obtained the judicial co‑operation of Chad on the condition that prosecu-
                  tion take place elsewhere, without the involvement of the latter. More-
                  over, when Belgium therefore declares that it is worried about the victims,
                  in practice it appears more concerned about putting Senegal on trial ; for
                  its part, Senegal is seeking to organize a trial for Hissène Habré which
                  involves it only very indirectly.
                       44. It is therefore my conclusion that the obligation erga omnes partes
                  to which the Court refers has been produced like a rabbit from a magi-
                  cian’s hat. It has not been established that the Convention against Tor-
                  ture creates an erga omnes partes obligation to seise the competent
                  authorities for the purpose of prosecution and, consequently, a right
                  enabling every party to demand its performance regardless of whether it
                  has a special title to do so, i.e., an infringement of its direct right to
                  ­prosecute under the terms of its own jurisdiction. Accordingly, Belgium’s
                   Application cannot be based on a right belonging to all the parties or on
                   its passive jurisdiction, which was not even taken into consideration by
                   the Court. In my view, therefore, Belgium’s Application against Senegal
                   is not admissible, and the Court’s decision in no way makes it so. Senegal
                   undoubtedly has an obligation to seise the competent authorities for the
                   purpose of prosecution, and it does not deny that, but this obligation is
                   not owed to Belgium.
                       45. Which States parties, therefore, are legally entitled to demand that
                   one or more parties seise their competent authorities for the purpose of
                   prosecution, if not every party has that right solely on the basis of their
                   participation in the Convention against Torture ? To my mind, it is those
                   which are obliged to establish their criminal jurisdiction under Article 5,
                   paragraph 1, of the Convention, either because the offences in question
                   were committed in their territory, or because the persons suspected
                   possess their nationality. The right to ask other parties to consider
                   ­
                   ­prosecution is the balance to and compensation for that obligation, the
                    complement to their own obligation.
                       46. They are also entitled to seek extradition on the basis of their own
                    criminal jurisdiction, without this being granted automatically, since the
                    requested State will only consent to it under certain conditions as laid
                    down in the Convention. Belgium does not meet those conditions, and
                    cannot obtain the extradition of Hissène Habré solely on the basis of its
                    passive criminal jurisdiction. I am disappointed that the Court has failed
                    to make this clear in the operative clause of the Judgment, even though it

                                                                                            200




6 CIJ1033.indb 397                                                                                 28/11/13 12:50

                          obligation to prosecute or extradite (diss. op. sur)            619

                 states it in its reasoning. It was, however, one of Belgium’s formal requests
                 in its submissions. Here too, by failing to rule on this point, the Court has
                 only partially resolved the dispute, which leads us on to the merits.


                                                 III. Merits

                    47. I voted in favour of the Court’s jurisdiction, despite the reserva-
                 tions I have expressed on the subject of the alternative arbitration pro­
                 cedure, a condition which, in my view, was not entirely satisfied. Logically,
                 this opinion should end here, because, since I consider Belgium’s Applica-
                 tion to be inadmissible, there is no longer any need to consider the ques-
                 tions on the merits. I voted on the merits of the case for three reasons.
                 First, because I respect the decision of the Court. Second, because it is the
                 usual practice to do so — judges vote on each point individually, in an
                 independent fashion. And, finally, because the applicable rules make no
                 provision for abstentions and require that either a “yes” or “no” vote be
                 cast. I would have misgivings about voting against some points in the
                 operative clause which I consider to be well founded. I shall therefore set
                 out some observations on the merits, by way of explaining my votes.

                         Article 6, Paragraph 2, of the Convention against Torture
                    48. In particular, I am of the view that Senegal’s breach of its obliga-
                 tion, laid down in Article 6, paragraph 2, of the Convention against Tor-
                 ture, immediately to make “a preliminary inquiry into the facts” when a
                 person suspected of offences is discovered in its territory, is established.
                 This obligation is not dependent on measures establishing in domestic law
                 the jurisdiction required by the Convention, and therefore does not entail
                 any conditions additional to the ratification of the said Convention. It
                 appears to me that, even if one considers that the necessary preliminary
                 inquiry may depend under domestic law on the seisin of a judicial author-
                 ity, the obligation is formulated in clear and precise terms which offer
                 neither ambiguity nor an escape route. In particular, the inquiry may fur-
                 nish useful information should the State party find itself seised of an
                 extradition request when it has no intention of organizing a trial itself.
                 Therefore, I voted in favour of the finding that Senegal has breached this
                 obligation (point 4 of the operative clause).

                                 Article 5 of the Convention against Torture
                    49. I also agree with the Court’s finding that the dispute relating to the
                 establishment of Senegal’s jurisdiction under Article 5 of the Convention
                 against Torture ceased to exist when Senegalese domestic law was modi-
                 fied to enable the holding of a trial, which in practice occurred even
                 before the filing of Belgium’s Application. This was a preparatory act,
                 clearly indicating Senegal’s intention to exercise its criminal jurisdiction,

                                                                                          201




6 CIJ1033.indb 399                                                                               28/11/13 12:50

                          obligation to prosecute or extradite (diss. op. sur)             620

                 given that the modification of Senegalese law was carried out following
                 the transmission of the arrest warrant by Belgium.

                    50. On the other hand, I disagree with the idea that modifying domestic
                 law to meet a treaty obligation must be carried out immediately and con-
                 temporaneously — or even simultaneously — with ratification. It seems to
                 me that it all depends on the domestic law in question. What the interna-
                 tional customary rules relating to the law of treaties stipulate is that the
                 necessary modifications should be carried out within a reasonable time‑limit.
                 The practice of States and their opinio juris appear well established in this
                 respect. It is true that the Court retains some ambiguity in its form of words
                 on this point and that it adopts a prudent wait‑and‑see approach — and
                 rightly so, since this point is hardly relevant to the present dispute.

                         Article 7, Paragraph 1, of the Convention against Torture
                    51. I cannot subscribe to point 5 of the operative clause, which finds
                 that Senegal has breached the obligation to submit the case to the compe-
                 tent authorities for the purpose of prosecution. The Court recalls the
                 exact sense of that obligation perfectly, rejecting the contention that it
                 contains an “obligation to prosecute”, since the Convention gives free
                 rein to the provisions of the parties’ domestic laws in this respect. The
                 competent authorities should therefore be seised, but this does not neces-
                 sarily result in the instigation of proceedings, either because there is insuf-
                 ficient evidence, or in the light of the desirability of prosecution under the
                 domestic laws based on this principle.
                    52. As I indicated in respect of the Court’s jurisdiction, the subject‑­
                 matter of the dispute is, in my view, Senegal’s delay in referring the
                 case to its competent authorities for the purpose of prosecution. Both
                 Parties fervently disagree on this point, which is at the heart of the dis-
                 pute. The question is therefore whether or not Senegal’s delay can be jus-
                 tified. In my eyes, it is, for the following reasons.
                    53. First, a comparison with Belgium’s conduct : once complaints had
                 been filed in Belgium, it took five years for the latter to investigate the
                 case and to refer it to Senegal, in 2005. Second, Senegal’s conduct follow-
                 ing that referral : Senegal immediately initiated the necessary reforms of
                 its domestic law, which were carried out in 2007 ; it kept Hissène Habré
                 under house arrest, preventing him from leaving its territory, and con-
                 cerned itself with organizing a trial. Belgium contributed to these efforts,
                 promising financial support for the holding of such a trial. The time
                 which elapsed between then and the filing of Belgium’s Application is no
                 greater than the time which has elapsed since, meaning that an appraisal
                 of the situation is not necessarily unfavourable to Senegal.
                    54. It may also be noted that it is not clear from the case file whether or
                 not Chad informed Senegal of the lifting of Hissène Habré’s immunity from
                 criminal proceedings, as it did Belgium. However, unlike the Rome Statute
                 for example, the Convention does not state that the immunity of public

                                                                                           202




6 CIJ1033.indb 401                                                                                 28/11/13 12:50

                          obligation to prosecute or extradite (diss. op. sur)              621

                 authorities is unenforceable in proceedings instituted before domestic courts.
                 I would add that the notion of “competent authorities for the purpose of
                 prosecution” may be interpreted in a fairly broad manner, since the Conven-
                 tion against Torture neither prescribes nor suggests that this must be a judi-
                 cial authority. When the Senegalese Government authorities are taking
                 concrete measures towards the organization of a trial and, in that connec-
                 tion, have requested and obtained international co‑operation towards that
                 end, can it be said that criminal jurisdiction is not being exercised ? Finding
                 that there has been a breach by Senegal in this respect ignores the existence
                 of what is an ongoing procedure, instead of encouraging it.
                    55. The date on which the present decision was made did not allow the
                 Court to take account of the most recent developments in Senegal’s posi-
                 tion. Senegal has made known in a number of communications, following
                 the written and oral proceedings before the Court, the various decisions of
                 its Government authorities in preparation for a trial. The Court did not
                 examine or follow up on these, probably because they were introduced late
                 and had not been subject to challenge, Belgium not having commented on
                 them. But it was for the Court to decide whether that should be the case
                 and whether the adversarial principle should be applied. Moreover, Bel-
                 gium received these communications and was in a position to make its
                 views known in its own communications, in the same way as Senegal.

                    56. Nothing would have been easier than to wait a few weeks longer
                 for this purpose, to seek Belgium’s point of view where appropriate, and
                 to take note of the planned institution, in principle, of the necessary pro-
                 ceedings. I regret that this was not done, and would recall here that judi-
                 cial settlement is a substitute for diplomatic settlement. That is why I
                 cannot support the finding that Senegal is already in breach of its obliga-
                 tion to submit the case for prosecution, when prosecution has been
                 decided upon in principle and a very short time‑limit fixed for the opening
                 of judicial proceedings. If that time‑limit had not been respected, I would
                 have supported the finding that there had been a breach. However, I am
                 not convinced that making such a ruling here and now will speed up the
                 proceedings, since the dispute is now effectively considered to have been
                 settled at the international judicial level.
                    57. I am therefore of the view that, in the context of its task of settling
                 the dispute, the Court could have focused on the substance of the
                 Hissène Habré case and of the dispute, rather than considering them from
                 a formal or procedural point of view. What actually matters, in order to
                 fulfil the object and purpose of the Convention against Torture, is that a
                 trial should take place and that justice is delivered for the victims. If there
                 is a trial to organize, it is that of Hissène Habré, not that of Senegal. And
                 if there is a State about which questions may be asked, then in my view
                 that State is Chad, far more so than Senegal. To my mind, it would have
                 been more constructive to take account of and encourage the efforts
                 which Senegal has made since Belgium’s first request regarding the orga-
                 nization of a trial.

                                                                                            203




6 CIJ1033.indb 403                                                                                 28/11/13 12:50

                          obligation to prosecute or extradite (diss. op. sur)            622

                     Permanent Obligation to Seise the Senegalese Judicial Authorities
                    58. On the other hand, I fully subscribe to the majority’s finding, in
                 point 6 of the operative clause, that Senegal has an obligation to refer the
                 case to its judicial authorities for the purpose of prosecution, irrespective
                 of whether or not there is a dispute and irrespective of the Court’s deci-
                 sion. This is not the corollary of a breach and a condition of its cessation,
                 but the normal and undisputed application of a primary obligation result-
                 ing from a commitment by Senegal. It is not dependent on the finding of
                 a breach. Senegal must in any event respect and perform this obligation,
                 and it declares itself committed to do so in the very near future.

                          Belgium Does Not Have the Right to Obtain Extradition
                               on the Basis of the Convention against Torture
                    59. Finally, I am disappointed that there is nothing in the operative
                 clause about the request concerning the extradition of Hissène Habré to
                 Belgium, made by the latter in its submissions. The Court has rightly
                 noted that the obligation to seise the competent authorities and the obli-
                 gation to extradite, as alleged by Belgium, should not be given the same
                 weight and are not alternatives. Although extradition, if granted,
                 undoubtedly relieves the State concerned of its obligation to seise its com-
                 petent authorities, no State is obliged to agree to extradition unless the
                 State seeking it has a direct entitlement, either on the basis of an interna-
                 tional commitment of the requested State or under its domestic law. Con-
                 sequently, Belgium is not entitled to obtain extradition in this instance on
                 the basis of the Convention.
                    60. In my view, this point should have been included in the operative
                 clause, given that it relates to a request made to the Court by Belgium in
                 its submissions. It is nevertheless clear in the reasoning that Belgium,
                 which is not an “injured State”, does not have a right to exercise vis‑à‑vis
                 Senegal in order to obtain the extradition of Hissène Habré. But this
                 request made by Belgium is not addressed in the operative clause. Here
                 too, it may be noted that the dispute has only partially been resolved. It
                 is nonetheless the Court’s practice to reject unsubstantiated submissions.
                 That could usefully have been done here.

                                                                      (Signed) Serge Sur.




                                                                                          204




6 CIJ1033.indb 405                                                                               28/11/13 12:50

